Name: 80/969/EEC: Commission Decision of 29 September 1980 on the transport of maize flour to Upper Volta as food aid (Only the Italian text is authentic)
 Type: Decision_ENTSCHEID
 Subject Matter: trade policy;  Africa;  distributive trades;  foodstuff;  cooperation policy
 Date Published: 1980-10-15

 Important legal notice|31980D096980/969/EEC: Commission Decision of 29 September 1980 on the transport of maize flour to Upper Volta as food aid (Only the Italian text is authentic) Official Journal L 270 , 15/10/1980 P. 0021 - 0021Commission Decisionof 29 September 1980on the transport of maize flour to Upper Volta as food aid(Only the Italian text is authentic)(80/969/EEC)THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Economic Community,Having regard to Council Regulation (EEC) No 2727/75 of 29 October 1975 on the common organization of the market in cereals [1], as last amended by Regulation (EEC) No 1870/80 [2], and in particular Article 28,Having regard to Council Regulation (EEC) No 2750/75 of 29 October 1975 laying down the conditions for the mobilization of cereals as food aid [3], and in particular Article 6 thereof,Having regard to Council Regulation (EEC) No 696/76 of 25 March 1976 derogating from Regulation (EEC) No 2750/75 in respect of mobilization procedures for cereals to be supplied as food aid [4],Whereas, by means of Regulation (EEC) No 2099/80 [5], the Commission has opened an invitation to tender for the supply cif to the port of Abidjan of 3889 tonnes of maize flour destined for Upper Volta as food aid;Whereas these goods must be transported from the port of Abidjan to their final destinations of Ouagadougou, Koudougou and Bobodioulasso;Whereas, in order to satisfy the particular requirements of the measure in question, and to take account of local transport conditions, use should be made of a quicker and more flexible procedure than the invitation to tender; whereas, therefore, the intervention agency responsible for the tendering procedure for the supply cif should be allowed to conclude, for delivery to the final stage, contracts relating to all or part of the transport to be carried out;Whereas the measures provided for in this Decision are in accordance with the opinion of the Management Committee for Cereals,HAS ADOPTED THIS DECISION:Article 11. The Azienda di Stato per gli interventi nel mercato agricolo, via Palestro 81, Roma (AIMA) (intervention agency) shall conclude one or more direct award contracts for the transport from Abidjan of 3889 tonnes of maize flour destined for Upper Volta namely:- 500 tonnes delivered unloaded at Bobodioulasso,- 300 tonnes delivered unloaded at Koudougou,- 3089 tonnes delivered unloaded at Ouagadougou.2. In concluding the direct award contract, the AIMA must seek the most favourable conditions.Article 21. A security of 6 ECU per tonne of product shall be lodged by the party concerned at the time of the signature of the contract. It shall be released on completion of the operations in question and as regards the quantities not delivered in the event of force majeure.2. The security referred to in paragraph 1 may be lodged in cash or in the form of a guarantee given by a credit establishment satisfying the requirements laid down by the Member State.Article 3The intervention agency shall require the following information from the party concerned:(a) after each shipment, an attestation detailing the quantities loaded, the quality of the products and their form of packing;(b) the date of departure and the date set for the arrival of the products at their destination;(c) any incident which may occur during transport of the products.The intervention agency shall forward, as soon as it has received them, the above particulars to the Commission together with a copy of the direct award contract.Article 4This Decision is addressed to the Italian Republic.Done at Brussels, 29 September 1980.For the CommissionFinn GundelachVice-President[1] OJ No L 281, 1. 11. 1975, p. 1.[2] OJ No L 184, 17. 7. 1980, p. 1.[3] OJ No L 281, 1. 11. 1975, p. 89.[4] OJ No L 83, 30. 3. 1976, p. 8.[5] OJ No L 204, 6. 8. 1980, p. 17.--------------------------------------------------